Title: From Thomas Jefferson to Mustafa Baba, Dey of Algiers, 16 July 1803
From: Jefferson, Thomas
To: Mustafa Baba, Dey of Algiers


          
            Great and Good Friend,
            
          
          Our Consul Mr OBrien has forwarded to me the letter you wrote me on the 17th of October last. I read in that the welcome assurances of your friendship and good will to the United States, and reciprocate them with sincerity, hoping that these sentiments will long subsist between us, and long preserve peace and intercourse between our Nations.
          Your interposition with the Bashaw of Tripoli on behalf of our prisoners is an acceptable testimony of the earnestness of your friendship. I receive it as such and return you my sincere thanks for this good office.
          The conduct of Mr Cathcart having ever been such as to give satisfaction to his government he was named to reside near you, because we believed he would use his best endeavours to cement the friendship so happily subsisting between us. But as he has had the misfortune to render himself unacceptable to you, I have named Colonel Tobias Lear one of our most trustworthy and respectable citizens to reside near you, as our Consul General, and to do whatever may tend to strengthen and preserve peace and good understanding between us. I pray you to give entire credence to whatsoever he shall communicate to you on my part, and most of all when he shall assure you of my friendship and esteem.
          I pray God, Great and Good friend to have you always in his holy keeping.
          Done at the City of Washington, this Sixteenth day of July 1803.
          
            
              Th: Jefferson
            
          
        